Citation Nr: 1611403	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative arthritis and degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from March 1981 to August 1994.

These matters come before the Board of Veterans' Appeals on appeal from a February 2009 rating decision by the Department of Veterans' Affairs Regional Office (RO) in Seattle, Washington.  The RO granted service connection for cervical spine disability, at 20 percent, and a noncompensable thoracolumbar spine disability, with both effective December 10, 2004.  

In a January 2012 rating decision, the RO granted a 10 percent disability rating, for the thoracolumbar spine disability, effective December 10, 2004.  As a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized that appeal as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of this appeal, the Veteran requested and was scheduled for a travel board hearing in March 2013.  He failed to report to his hearing and his hearing request is deemed withdrawn.  

In August 2014, this matter was previously before the Board.  The Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded, in pertinent part, to obtain a more current VA examination to evaluate the Veteran's disabilities.  The AOJ obtained such an exam in January 2015.  Unfortunately, that examination is inadequate for rating purposes.  Specifically, the examiner failed to explain why he could not determine whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  The examiner mere indicated that it would be speculative to do so, without explaining why he believed it would be speculative to do so.  As such, this examination should be returned to the January 2015 VA examiner for such an explanation.  38 C.F.R. § 4.2 (when an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If a new VA examination is warranted, such an examination should be provided.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the January 2015 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  If the January 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:
 
(a) Provide findings as to how pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  If the examiner finds that he/she is unable to provide such an opinion 	
without resort to mere speculation, he/she should explain how he reached that conclusion.  Merely stating that it would be speculative to reach a conclusion is not an adequate medical opinion.  

(b)  IF the examiner is unable to provide an explanation, or finds that a 	new VA examination is necessary to reach a conclusion, a new VA examination should be obtained as to the current severity of the Veteran's service-connected (i) cervical spine disability and (ii) thoracolumbar spine disability.  If a new VA examination is provided, the examiner should provide findings as to rating BOTH the (i) cervical spine and (ii) thoracolumbar spine, to include range of motion findings, the presence of ankylosis, neurological manifestations, and the criteria for rating intervertebral disc syndrome (IVDS) for EACH disability.  The examiner should reference any daily or occupational impairment associated with the Veteran's service-connected cervical AND thoracolumbar spine disabilities.  

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




